Citation Nr: 0118005	
Decision Date: 07/10/01    Archive Date: 07/16/01

DOCKET NO.  00-05 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran has active service from June 1965 to June 1968.

REMAND


Background
  
I.  Factual Background

DA Form 20 reflects that the veteran arrived at the 407th  
T.C. Det., Republic of Vietnam (Vietnam), on December 28, 
1967, and departed for the United States on June 1, 1968.  
His military occupational specialty was "R/W" (rotary wing) 
Technical Inspector.  The administrative records contain no 
reference to the award of an Air Medal or an aircrewman 
badge, nor any other indication of participation in flight 
duties.  No awards denoting combat participation are shown.

Service medical records are negative for treatment or 
complaints of psychiatric or mental disorders.

Post-service medical records consist of a half-page undated 
treatment summary signed by J.K., a licensed clinical social 
worker.  The summary reflects that the veteran first sought 
treatment at the Vet Center in January 1992.  His initial 
examination indicated "probable PTSD," but the veteran 
refused treatment.  He was not seen again at the Vet Center 
until March 1999.  An assessment for PTSD was made at that 
time and the evaluator found that the veteran exhibited every 
symptom of PTSD listed in the Diagnostic and Statistical 
Manual of Mental Disorders to some degree.  The summary 
reflects that the veteran's most pronounced symptoms are 
sleep disorder, avoidance of anything that reminds him of 
Vietnam, estrangement from others, a restricted range of 
affect, irritability and anger.  

The treatment summary further indicated the veteran has been 
seen 25 times in weekly counseling sessions at the Vet Center 
over a nine-month period.  The veteran has discussed his 
Vietnam combat traumas in therapy while serving as a 
helicopter technician and crew chief, and on a few occasions 
as a door gunner.  J.K. attributes these traumatic 
experiences as the cause of chronic and often acute symptoms 
of PTSD.  

In August 1999, the RO requested that the claimant provide 
information concerning events in service he believed resulted 
in PTSD.  He was advised to provide detailed description of 
the events, such as his unit, dates of incidents, type and 
location of the incidents and full names of casualties and 
other units involved.  

In a November 1999 statement, he reported he experienced 
about 15 rocket or mortar attacks in his first 20 days in 
Vietnam.  He indicated his unit was at Phuoc Bin.  He 
described other events, but provided no dates or locations.  
He indicated that his unit was hit at the start of the Tet 
Offensive in 1968.  

He was advised by the RO in December 1999 that his response 
failed to provide the dates of the alleged events.  In a 
January 2000 letter, the veteran reported that he did not 
include any dates in his statement concerning his experiences 
in Vietnam some 30 years earlier.  The only name he indicated 
he remembered was Major A., his unit commander.

In February 2000, the RO pointed out that the record did not 
demonstrate any awards or decorations for combat or valor.  
The RO further pointed out that the veteran had not provided 
specific information concerning his experiences in Vietnam, 
such as unit designations, dates or names of individuals 
killed or wounded.  The RO stated that the claimant had not 
provided sufficient information by which a stressful 
experience could be verified.

In a March 2000 letter, the claimant stated that he witnessed 
VC subjects being thrown from aircraft during interrogation, 
he was involved in bagging dead bodies and he also witnessed 
the killing of animals, such as oxen and dogs.  He stated he 
was in Vietnam during Tet of 1968.   He pointed out his DD 
Form 214 reflected he worked with helicopters, which he 
maintained indicated he flew in them.  He provided no date or 
location.

II.  Development Required under the Veterans Claims 
Assistance Act

The RO has denied the claim on the basis that it is not well 
grounded.

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(hereinafter VCAA), contains extensive provisions modifying 
the adjudication of all pending claims.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The law expressly eliminated the 
requirement of a well-grounded claim.  The other salient 
features of the new statutory provisions (and where they will 
be codified in title 38 United States Code) may be summarized 
as imposing the following obligations on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall 

	(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

The change in the law eliminating the requirement that the 
veteran present a well grounded claim requires readjudication 
by the RO.  

III.  Changes in the Law Regarding PTSD:  The Cohen Case and 
38 C.F.R. § 3.304(f)

The Board of Veterans' Appeals (Board) first notes that the 
law of PTSD has undergone changes with respect to claims for 
service connection for PTSD.  The regulation concerning the 
type of evidence required to establish service connection for 
post-traumatic stress disorder has been revised, effective 
March 7, 1997, as a result of the United States Court of 
Appeals for Veterans Claims (previously known as the United 
States Court of Veterans Appeals prior to March 1, 1999, 
hereafter "the Court") decision in Cohen v. Brown, 10 Vet. 
App. 128 (1997).

This regulation now requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  

Further elaboration is noted in Cohen v. Brown, supra, where 
the Court held that the three requisite elements for 
eligibility for service connection for PTSD are as follows: 

(1) A current, clear medical diagnosis of post-traumatic 
stress disorder (presumed to include the adequacy of the 
post-traumatic stress disorder symptomatology and the 
sufficiency of a claimed in-service stressor); 

(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and

(3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See Cohen v. Brown, supra; 38 C.F.R. § 3.304(f).  With regard 
to the first element, the Court stated that a "clear 
diagnosis" should be an "unequivocal" one.  Id. at 139.

The Court in Cohen further altered the analysis in connection 
with claims for service connection for PTSD, by pointing out 
that the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
& 4.126.  See 61 Fed. Reg. 52695- 52702 (1996).  The Court 
took judicial notice of the effect of what it interpreted to 
be a significant shift in diagnostic criteria.  The major 
effect is this: the criteria have changed from an objective 
("would evoke in almost anyone") standard in assessing 
whether a stressor is sufficient to trigger PTSD, to a 
subjective standard.

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  A 
more susceptible individual may have post-traumatic stress 
disorder based on exposure to a stressor that would not 
necessarily have the same effect on "almost everyone."  The 
sufficiency of a stressor is accordingly, now a clinical 
determination for the examining mental health professional.  
Cohen, at 153 (1997) (Nebeker, Chief Judge, concurring by way 
of synopsis).

The Court in Cohen also noted that where "there has been an 
'unequivocal' diagnosis of PTSD by mental heath 
professionals, the adjudicators must presume that the 
diagnosis was made in accordance with the applicable DSM 
criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)." Cohen, at 139.  

Since 38 C.F.R. § 3.304(f) did not specifically set forth any 
requirements regarding the sufficiency of a stressor and the 
adequacy of symptomatology to support a diagnosis of PTSD, 
the regulation was revised to require that the medical 
evidence diagnosing PTSD comply with 38 C.F.R. § 4.125(a), 
which requires that diagnoses of mental disorders conform to 
DSM-IV.  38 C.F.R. § 3.304(f).

The Board further notes that lack of a diagnosis of PTSD in 
accordance with DSM-IV would support denial of the claim by 
itself.  If the regional office (RO) must further advance to 
address whether there is a verified stressor, the RO should 
specify whether it finds the claimed stressors to be 
unverified, or whether verified stressors were simply found 
to be inadequate.  In addition, as to the latter possibility, 
if the RO found that verified stressors were not adequate, 
the RO's adjudication of this matter should reflect 
application of the subjective standard as opposed to the 
object ("would evoke in almost anyone") standard.

IV. Stressor Verification

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993) set 
forth the framework for establishing the existence of a 
recognizable stressor which is the essential prerequisite to 
support the diagnosis of PTSD.  The Court noted that the 
evidence necessary to establish the existence of the 
recognizable stressor during service will vary depending on 
whether or not the veteran was "engaged in combat with the 
enemy" under 38 U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. 
§ 3.304.  Whether or not a veteran "engaged in combat with 
the enemy" must be determined through recognized military 
citations or other service department evidence.  In other 
words, the claimant's bare assertions that he "engaged in 
combat with the enemy" are not sufficient, by themselves, to 
establish this fact.  The record must first contain 
recognized military citations or other supportive evidence to 
establish that he "engaged in combat with the enemy."  If the 
determination with respect to this step is affirmative, then 
(and only then), a second step requires that the veteran's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," e.g., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki at 98.

Assuming that there is evidence of record that any combat 
event alleged as a "stressor" is now deemed to be verified, 
the adjudicators must then address whether the claimant's 
evidence is "satisfactory," that is credible.  

In Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), the 
Court held that credibility can be impeached generally by a 
showing of:  "interest, bias, inconsistent statements, or, 
to a certain extent, bad character."  For oral testimony, a 
hearing officer can consider: "demeanor of the witness, the 
facial plausibility of the testimony, and the consistency of 
the witness testimony and affidavits."  For documentary 
evidence: "A VA adjudicator may properly consider internal 
consistence, facial plausibility, and consistency with other 
evidence submitted on behalf of the veteran."   The United 
States Court of Appeals for the Federal Circuit has further 
held that the Board, and by extension VA adjudicators, have 
"the authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Under Collette v. Brown, 82 F.3d 389 (Fed.Cir. 1996) and 
Caluza v. Brown, 7 Vet. App. 498 (1995), the correct 
application 38 U.S.C.A. § 1154(b) requires a three-step, 
sequential analysis:

(1) Has the claimant produced "satisfactory lay or other 
evidence of such injury or disease."  "Satisfactory 
evidence" is defined as "credible evidence that would a 
allow a reasonable fact finder to conclude that the alleged 
injury or disease was incurred in or aggravated by the 
veteran's combat service."

(2) Is the proffered evidence "consistent with the 
circumstances, conditions, or hardships of such service."  

(3) Once these the first two steps are met, the Secretary 
"shall accept" the veteran's evidence as "sufficient proof 
of service connection," even if no official record of such 
incurrence exists, unless the government can met the burden 
of showing "clear and convincing evidence to the contrary."  

In Collette, it was expressly held that during the first two 
steps of this sequential analysis, the credibility 
determination must be made as to the veteran's evidence 
standing alone, not weighing the veteran's evidence with 
contrary evidence.  Only in the third step may contrary 
evidence, such as a Report of Medical Examination at 
Separation, be brought into play.  Collette, 82 F.3d at 393.

In a case where PTSD is claimed as a result of combat 
stressors, there must be a specific finding as to whether the 
veteran was engaged in combat and, if so, whether the claimed 
stressor(s) is/are related to combat.  Zarycki, 6 Vet. App. 
at 98.  If the claimant was not engaged in combat, or if he 
was but the claimed stressor(s) are not related to combat, 
his lay testimony of in service stressors is insufficient, 
standing alone, to establish service connection, it must be 
corroborated by credible supporting evidence.  While service 
records are not the only means of corroborating the existence 
of the stressors, those service records that are available 
must support, i.e. must not contradict, his lay testimony 
concerning his stressors.  Doran v. Brown, 6 Vet. App. 283 
(1994).

Under Zarycki, the adjudicators at the RO and, if their 
determination is unfavorable, the Board, must make an 
explicit determination as to whether the appellant "engaged 
in combat with the enemy."  This in turn requires as a 
preliminary matter examination of whether the record already 
contains "conclusive evidence" that he "engaged in combat 
with the enemy."  By rule making, the VA has set forward 
criteria of "conclusive evidence" to establish a combat 
related stressor.  These criteria are defined as: (a) a claim 
that the stressor is related to combat and (b) a 
demonstration in the record that the claimant ("in the 
absence of evidence to the contrary") has been awarded 
certain specific recognized awards or decorations identified 
in 38 C.F.R. § 3.304(f) or VA ADJUDICATION MANUAL M21-1, Part 
VI,  7.46 (effective Oct. 11. 1995).  The Board notes the 
revised versions of Manual M21-1 provision (Part VI,  11.37 
(effective February 13, 1997) and Part VI,  11.38 (effective 
October 28, 1998)) did not alter the list of awards or 
decorations.  These include certain awards specifically 
denoting combat participation (the Combat Infantryman Badge 
and the Combat Action Ribbon), a decoration awarded for 
combat incurred wounds (the Purple Heart Medal), and certain 
decorations that are awarded only for valor in combat with 
the enemy.

The record in this case at this time fails to show the 
appellant received any award or decoration that would provide 
"conclusive evidence" that he "engaged in combat with the 
enemy."  The current record does not demonstrate any other 
service department indicator in the record that would 
constitute prima facie confirmation that the veteran 
personally "engaged in combat with the enemy."  

In addition to the criteria based upon certain awards or 
decorations, "conclusive evidence" may also be established 
by "other supportive evidence," i.e., that the claimant was 
a prisoner of war under the requirements of 38 C.F.R. 
§ 3.1(y), or the existence of other circumstances identified 
in VA Adjudication Procedures Manual M21-1, such as a plane 
crash, ship sinking, explosion, rape or assault, duty on a 
burn ward or in a graves registration unit.  To the extent 
that the term "other supportive evidence" in this context 
could be service department records, the Board finds that 
there currently are no service department medical or 
administrative records to establish that the claimant was a 
prisoner of war under the requirements of 38 C.F.R. § 3.1(y), 
or other specific circumstances identified in VA Adjudication 
Procedures Manual M21-1.  Thus, the Board finds that the 
current record does not contain "conclusive evidence" that 
the veteran "engaged in combat with the enemy" and that the 
veteran is not entitled to have his lay statements accepted 
without need of further corroboration.  To the extent that 
"other supportive evidence" could be other than service 
department records to establish any of the events listed 
under "conclusive evidence," this matter is addressed 
further below.

The claimant has alleged several events that occurred in 
service as his "stressor or stressors."  However, as a 
matter of law, "credible supporting evidence that the 
claimed in[-]service event actually occurred" can not be 
provided by medical opinion based on post-service 
examination.  Moreau v. Brown, 9 Vet. App. 389, 394-96 
(1996).  This means that other "credible supporting evidence 
from any source" must be provided that the events alleged as 
the stressors in service occurred.  Cohen, 10 Vet. App. at 
147.

Applying the above to the instant case, the Board first notes 
that in its adjudication of this matter, the RO has not made 
a specific finding that the veteran engaged in combat with 
the enemy.  Thus, pursuant to the above-noted authorities, 
there must be credible supporting evidence of such 
engagement, and preliminarily, the Board does not find that 
such evidence currently exists.  

However, in light of the fact that the veteran has asserted 
stressors that may be capable of verification, the Board 
finds that the VCAA requires that the RO take further action 
in an effort to obtain additional information regarding the 
veteran's wartime service.  In this regard, the stressors 
currently alleged by the veteran but not yet verified are as 
follows:  

Stressor 1: between late December 1967 and January 1968, the 
veteran maintains that his post, apparently at Phuoc Bin, was 
attacked by rockets and mortars on about 15 occasions.  The 
veteran indicated that he saw many people injured during 
these attacks while running to bunkers; he separated his 
shoulder on one such occasion.  

Stressor 2: the veteran indicated that on one of two 
occasions that he filled in for PFC Guerrero as a door 
gunner, he was present when a Vietnamese prisoner was 
allegedly ejected from the helicopter.  The veteran indicated 
that two prisoners were picked up, but only one prisoner was 
present when the helicopter landed.  He has provided no date, 
location or unit concerning these episodes. 

Stressor 3: the veteran indicated that early one morning he 
witnessed a helicopter from his post being blown up by rocket 
fire or mortars while in flight.  The veteran stated that the 
next day he had to search the wreckage for retrievable 
helicopter parts.  He has provided no date, location or unit 
concerning these episodes.

Stressor 4 and 5: the veteran also indicated that on 
unspecified occasions he had to bag corpses and he witnessed 
the killing of oxen, dogs and other animals.

The veteran should also be afforded the opportunity to 
provide additional details regarding his service and alleged 
stressor(s) so that an inquiry could thereafter be made to 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR), in accordance with VA Adjudication Procedures 
Manual M21-1, Part III, Paragraph 5.14(b).  

The veteran is again advised that the failure to respond or 
an incomplete response might make it difficult or impossible 
to obtain the necessary evidence.

Under the above analysis, it should be noted that even if 
there is evidence verifying an in-service event claimed as a 
combat stressor, Collette requires that the fact finder also 
determine whether the veteran has presented (1) 
"satisfactory evidence" ("credible evidence that would a 
allow a reasonable fact finder to conclude that the alleged 
injury or disease was incurred in or aggravated by the 
veteran's combat service") that is (2) "consistent with the 
circumstances, conditions, or hardships of such service."  
The determination as to whether the claimant has presented 
"credible evidence that would allow a reasonable fact finder 
to conclude that the alleged injury or disease was incurred 
in or aggravated by the veteran's combat service" must be 
made as to the veteran's evidence standing alone, not 
weighing the veteran's evidence with contrary evidence. 

V.  Crediblity

The Court has held that to comply with the statutory 
requirements of 38 U.S.C. § 7104(d) to provide "reasons or 
bases" for its decisions, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the veteran.  Eddy v. Brown, 9 Vet. 
App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); 
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The United 
States Court of Appeals for the Federal Circuit (hereafter 
Federal Circuit) has held that the Board is "an expert 
administrative board, is the only proper tribunal to find the 
contested facts in veterans cases."  Elkins v. Gober, No. 
00-7032 (Fed. Cir. Oct. 13, 2000), slip op at 20.   The 
Federal Circuit further had found that the Board has "the 
authority to discount the weight and probity of evidence in 
the light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Brown, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Madden Court 
emphasized the "considerable body of law imposing a duty on 
the Board to analyze the crediblity and probative value of 
evidence sua sponte when making its factual findings."  Id.

In Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), the 
Court held that credibility can be impeached generally by a 
showing of:  "interest, bias, inconsistent statements, or, 
to a certain extent, bad character."  For oral testimony, a 
hearing officer can consider: "demeanor of the witness, the 
facial plausibility of the testimony, and the consistency of 
the witness testimony and affidavits."  For documentary 
evidence: "A VA adjudicator may properly consider internal 
consistence, facial plausibility, and consistency with other 
evidence submitted on behalf of the veteran."  

As the Court acknowledged in Caluza, VA adjudicators include 
adjudicators at the RO as well as the Board and thus the 
guidelines noted above as to credibility determinations 
pertain to the RO as well as the Board.   

While the Board emphasizes that the adjudication of claims 
for benefits under title 38 United States Code is 
nonadversarial, as the above case law makes plain, the Board, 
as well as RO adjudicators, are clearly charged with the task 
of making crediblity findings.  The Board and RO 
adjudicator's role as fact finder parallels the role of a 
jury in civil or criminal proceedings.  Therefore, the Board 
concludes that VA adjudicators may consider for general 
guidance case law describing the factors a jury may consider 
in making crediblity determinations.  In United States v. 
Phillips, 522 F.2d 388, 391 (8th Cir. 1975), it was held that 
the jurors could be instructed that they were: 

. . .  the sole judges of the weight and 
credibility of the testimony and of the value 
to be given to each and any witness who has 
testified in the case.  In reaching a 
conclusion as to what weight and value you 
ought to give to the testimony of any witness 
who has testified in the case, you are 
warranted in taking into consideration the 
interest of the witness in the result of the 
trial; take into consideration his or her 
relation to any party in interest; his or her 
demeanor upon the witness stand; his or her 
manner of testifying; his or her tendency to 
speak truthfully or falsely, as you may 
believe, the probability or improbability of 
the testimony given; his or her situation to 
see and observe; and his or her apparent 
capacity and willingness to truthfully and 
accurately tell you what he or she saw and 
observed; and if you believe any witness 
testified falsely as to any material issue in 
this case, then you must reject that which 
you believe to be false, and you may reject 
the whole or any part of the testimony of 
such witness.  

The Board has attached to the record additional evidence 
consisting of true and accurate copies of a chapter titled 
"Legal Issues in PTSD," from Bessel A. van der Kolk, 
Alexander C. McFarlane and Lars Weisaeth, eds., Traumatic 
Stress: The Effects of Overwhelming Experience on Mind, Body, 
and Society (New York: Guildford Press, 1996), as well as 
medical articles entitled "Failure to Detect Fabricated 
Posttraumatic Stress Disorder With the Use of the MMPI in a 
Clinical Population"; "Factitious Posttraumatic Stress 
Disorder"; "Psychophysiologic Testing for Post-Traumatic 
Stress Disorder: Forensic Psychiatric Application"; and 
"Compensation Seeking Status and Psychometric Assessment of 
Combat Veterans Seeking Treatment for PTSD".   Among other 
topics, this evidence goes to the subjective nature of the 
great majority of the diagnostic criteria for PTSD, the 
importance of credibility in both establishing the presence 
of PTSD and linking a PTSD, if found, to one or more specific 
causes, and the capabilities and limitations of psychometric 
testing.

In light of all of the above considerations, and to ensure 
that the VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for any post-traumatic 
stress disorder.  He should indicate 
whether the treatment was provided on an 
inpatient or outpatient basis and the 
approximate dates of all such treatment.

The veteran is advised that his 
cooperation in this matter is essential 
and that without specific information it 
may not be possible to conduct a 
meaningful search for additional medical 
records.  

3.  The RO should then take appropriate 
action to obtain any additional medical 
records based upon the information 
provided by the veteran, either in 
response to this request or earlier.  In 
accordance with the VCAA, the efforts to 
obtain VA records shall continue until 
the records are obtained unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile. 
Any medical records other than those now 
on file pertaining to post-traumatic 
stress disorder should be obtained and 
associated with the claims folder.

4.  The veteran should be asked:

(a)  To review the above-noted accounts 
of the alleged stressors during his 
service in Vietnam on pages 12-13.  

(b)  He should be asked to provide to the 
best of his ability any specific details 
as to the claimed stressful events noted 
above, such as dates, places, detailed 
descriptions of events, and identifying 
information concerning the deceased and 
any other individuals involved in the 
events, including their names, ranks, 
units of assignment or any other 
identifying detail.  If there are 
additional stressors, he should note 
those stressors and number them 
accordingly. The veteran should indicate 
which of the alleged stressful events he 
is referring to when he writes relative 
to any specific incident.

The veteran is advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information would be difficult or 
impossible.

5.  Once the claimant has responded, or 
after the period for a response has 
elapsed without a response, the RO should 
make an effort to confirm any of the 
stressors supplied by the veteran through 
all appropriate channels, such as 
USASCRUR, 7798 Cissna Road, Springfield, 
Virginia 22150.  USASCRUR should be 
requested to provide any additional 
information that might corroborate the 
veteran's alleged stressors.  

6.  After the foregoing development has 
been completed to the extent possible, 
the RO should determine whether one or 
more alleged stressor events have been 
verified.  If the RO concludes that no 
alleged stressor event has been verified, 
it may deny the claim on that basis.

7.  If the RO determines that there is 
credible supporting evidence that one or 
more claimed stressor actually occurred, 
the RO should arrange for the veteran to 
be afforded a VA psychiatric examination 
by a psychiatrist who has not previously 
examined him to determine the correct 
diagnosis of any psychiatric disorder 
present and to determine whether the 
diagnostic criteria for PTSD are 
satisfied (current regulations require a 
diagnosis of PTSD in conformance with the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV)).  All 
indicated studies must be conducted.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  The examination report must 
reflect a review of pertinent material in 
the claims folder.  The examiner should 
integrate all previous psychiatric 
findings and diagnoses with current 
findings to obtain an accurate picture of 
the veteran's psychiatric status.  The 
examiner should be informed of the 
stressor(s) that have been verified.  The 
examiner should be requested to provide 
an opinion as to whether the veteran has 
PTSD related to his military service, and 
whether a diagnosis of PTSD is 
supportable solely by the stressor(s) 
that have been supported in the record.

The examiner should also be requested to 
state whether the diagnostic criteria for 
PTSD contain objective or subjective 
elements.  If there are objective 
elements that can be independently 
verified without reliance upon the 
credibility of the statements of the 
individual under examination, those 
elements should be identified and the 
examiner should indicate whether the 
presence of those elements alone would 
support the diagnosis.  If there are 
subjective elements to the diagnosis, the 
examiner should state whether these 
elements can be verified in the 
examination setting or by evidence of 
record, or by any other means, without 
relying upon the credibility of the 
reports of the subjective symptoms by the 
individual claiming to have PTSD.

If the physician can not answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate.  The physician should provide 
the rationale for the opinions provided.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(2000); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).
		
8.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should ensure that the 
requested opinions are in compliance with 
this remand and if they are not, the RO 
should implement corrective procedures.

9.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for 
PTSD.  

Notwithstanding any diagnosis of PTSD 
attributed to one or more verified 
stressor events, if the RO should further 
determine whether it finds the claimant's 
reports of subjective symptoms of PTSD to 
be credible.  If the RO finds the 
claimant's reports of subjective symptoms 
of PTSD credible, it may grant the claim.  
If the RO finds the claimant's reports of 
subjective symptoms of PTSD not credible, 
it may deny the claim.

10.  Thereafter, if the benefits sought 
on appeal remain denied, the veteran 
should be furnished a supplemental 
statement of the case, and given the 
opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The veteran need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


